         Case 1:18-cr-00032-DLF Document 196 Filed 09/10/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                          CRIMINAL NUMBER:
               v.
                                                          1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


  DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S REPLY IN
   SUPPORT OF ITS MOTION FOR A SUPPLEMENTAL BILL OF PARTICULARS

       Defendant Concord Management and Consulting LLC (“Defendant” or “Concord”), by

and through undersigned counsel, respectfully submits this reply brief in support of its Motion

for a Supplemental Bill of Particulars.

       The government has now taken its one-of-its-kind never before brought § 371 defraud

prong charge to where no reported case has ever gone before. The government says that

Concord can be convicted because certain co-conspirators allegedly assumed false identities on

the internet; period. This because those alleged false identities interfered with the theoretical

ability of the Department of Justice (“DOJ”) and the Federal Election Commission (“FEC”) to

consider whether or not the activity of unspecified co-conspirators required registration under the

Foreign Agents Registration Act (“FARA”) or disclosure under the Federal Election Campaign

Act (“FECA”), even if DOJ or the FEC would have concluded that no registration or disclosure

was required. And according to the government the cherry on this sundae is that while the

Indictment alleges violations with respect to FARA and FECA (even though the Court was

unable to determine that from the face of the Indictment and had to ask before ruling on the

Motion to Dismiss), whether or not the government intends at trial to attempt to prove any such



                                                1
            Case 1:18-cr-00032-DLF Document 196 Filed 09/10/19 Page 2 of 5



violations should be kept a secret because proof of these alleged violations are not necessary for

conviction. Of course this is both novel, and contrary to the government’s previous admission to

the Court (ignored in the Government’s opposition) that it would need to prove a duty to disclose

and report. Oct. 15, 2018 Hr’g Tr. 47:23-48.2. It is also contrary to the Court’s previous

determinations that this § 371 defraud prong conspiracy cannot be proven unless the co-

conspirators had a duty to register under FARA or disclose under FECA. See Mem. Op. at 15,

Nov. 15, 2018, ECF No. 74 (“Nov. 15 Opinion”). Further, how could Concord possibly have

known it was impairing the lawful function of the FEC and DOJ, as the Court has said is

required for conviction, if its own lawyers cannot even figure that out. Id.

           On the one hand, the government concedes that it must prove that Concord knew that it

was impairing the lawful functions of the FEC and DOJ. See Opp. at 7. Any such lawful

functions appear in the text of the FECA and FARA. But the government long ago conceded

that it has no evidence of any defendants’ awareness these statutes.       See Exhibit A, Apr. 12,

2019 email from J. Kravis. Moreover, the government has not produced any discovery at all

connecting any alleged deceit to the lawful functions of the FEC or DOJ. In this utter absence of

proof, the government now says that even if no defendant was required to register or file,

Concord can still be guilty because IRA defendants alleged use of false identities on the internet

interfered with the ability of the FEC and DOJ to confirm that no defendant had a duty to register

or file.

           There are many problems with the government’s argument as to why it wants to keep

secret details as to who was obligated to register and file. First, it is not consistent with what is

charged in the Indictment, namely that the defendants proactively interfered in the 2016 election,

see Indictment ¶¶ 3-7, 10; and that the FECA and FARA registration and reporting requirements




                                                 2
         Case 1:18-cr-00032-DLF Document 196 Filed 09/10/19 Page 3 of 5



applied in this case, id. ¶¶ 25-26. Second, it is not consistent with what the Court has already

determined not to be a crime, that is, to do something with the goal of making the government’s

job more difficult. Nov. 15 Opinion at 10. Third, it is not consistent with orders already issued

by the Court regarding what the government must prove; and it denied Concord the ability to

brief and argue, and the Court to consider, this new theory when litigating the motion to dismiss

the indictment. Fourth, it leaves Concord unable to prepare a defense or obtain expert testimony

until it actually learns whether the government will argue this or some other theory of liability at

trial. See United States v. Bazezew, 783 F. Supp. 2d 160, 168 (D.D.C. 2011) (recognizing that

without a bill of particulars, “the defendants will not be able to adequately prepare for trial or

avoid surprise at trial”); United States v. Hsia, 24 F. Supp. 2d 14, 30 (D.D.C. 1998) (providing

that courts should order bills of particulars “as necessary to allow the defendant to adequately

prepare for and to avoid surprise at trial,” and that they “properly include[] clarification of the

indictment”); see also United States v. Hubbard, 474 F. Supp. 64, 81 (D.D.C. 1979) (recognizing

that a bill of particulars outlining the government’s theory of the case was appropriate “[d]ue to

the complexity of the indictment”); United States v. Baker, 262 F. Supp. 657, 674 (D.D.C. 1966)

(“A defendant is not entitled to know all the evidence the government intends to produce, but

only the theory of the government’s case.”).

       The government attempts to selectively quote, parse and quibble about what the Court

meant when it said that the government would have to prove that the co-conspirators had a duty

to register under FARA or file under FERA. Opp. at 6-7. But the fact remains that the Court

said, “it is difficult to see how the defendants’ deception would impair agencies’ ability to

‘administer’ disclosure requirements if those requirements did not apply to the defendants’




                                                 3
         Case 1:18-cr-00032-DLF Document 196 Filed 09/10/19 Page 4 of 5



conduct.” Nov. 15 Opinion at 15. In fact, it is not only difficult to see, but it is impossible as a

matter of law.

       All of this begs the question of whether the current prosecutors even know which

defendants had any such duties, in that they did not draft the Indictment or present the case to the

grand jury. But it is critical to sort this out now because without answers to these questions

Concord is unable to prepare a defense, determine if expert witnesses are necessary, or propose

jury instructions and a verdict form that will insure unanimity as required by law.

       The fundamental danger here is that Concord, and the Court, may learn for the first time

during trial, that the government’s theory of liability fails as a matter of law. Bazezew, 783 F.

Supp. 2d at, 168; Hsia, 24 F. Supp. 2d at 30. The government does not, and has not, cited to any

reported case that would support its current theory of liability. Moreover, the government has

cited to no harm to it from providing this information; instead, they argue that they just do not

want to provide it. See United States v. Sanford Ltd., 841 F. Supp. 2d 309, 316 (D.D.C. 2012)

(recognizing that “[a] bill of particulars is . . . designed to limit and define the government’s

case”) (internal quotation marks omitted) (emphasis added).

       The government spends half of its pleading arguing that the relief sought is procedurally

barred by the Court’s earlier order regarding the bill of particulars. But the specific relief sought

now could not have been previously argued until the government supplied the Bill of Particulars.

The government improperly conflates the current request with a request to identify which

defendant committed each overt act. But the supposedly alleged duties under FARA and FECA

are not overt acts but rather the core of the charge itself without which the Indictment fails.

       For the reasons set forth above and in Concord’s Motion, Concord respectfully requests

that the Court grant the Motion.




                                                  4
        Case 1:18-cr-00032-DLF Document 196 Filed 09/10/19 Page 5 of 5




Dated: September 10, 2019                 Respectfully submitted,

                                          CONCORD MANAGEMENT AND
                                          CONSULTING LLC

                                          By Counsel

                                          /s/Eric A. Dubelier
                                          Eric A. Dubelier
                                          Katherine Seikaly
                                          Reed Smith LLP
                                          1301 K Street, N.W.
                                          Suite 1000 – East Tower
                                          Washington, D.C. 20005
                                          202-414-9200 (phone)
                                          202-414-9299 (fax)
                                          edubelier@reedsmith.com
                                          kseikaly@reedsmith.com




                                      5
